Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 11/26/2021, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are withdrawn. 
	The examiner appreciates the applicant noting where the support for the amendments are located in the specification. 
The Application filed on 12/4/2019, is a continuation-in-part of 15/849,476 filed 12/20/2017.
Claim(s) 1-7 are pending for examination. Claim(s) 1, 2, 3 is/are independent claim(s).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recited “field recording device” of Claims 1, 2.  The specification discloses “field data” and “recording device” but not “field recording device. 

The recited “video visual data” of Claim 1.  
The recited “visual data” of Claims 1, 2.  
The recited “verification” of Claim 2. This term was removed from claims 1 and 5 but not claim 2.   
The recited “transmitting” of Claim 5.  “Automatedly” was removed, but “transmitting” is not in the specification.  
 The recited “field study” of Claims 2.  This term was removed from claims 1 and part of 2 but not other recitations in claim 2.   
The recited “uploaded evidence” of Claim 3.  The specification discloses “upload” and “evidence” but not “uploaded evidence”. 
The recited “digital visual components” of Claims 4. The specification mentions “digital visual inputs” [published specification ¶ 0015], but not “digital visual components”. This term was removed from claim 3 but not claim 4.   
The recited “digital audio components” of Claims 4. The specification mentions “digital audio inputs” [published specification ¶ 0015], but not “digital audio components”. This term was removed from claim 3 but not claim 4.   

The recited “collection of data” of Claims 2.  The specification recites “field data is collected” (published specification ¶ 0015) and “where the categories have meaning or relevance to collect "evidence" or are evidentiary in nature” (published specification ¶ 
The recited “tagged points” of Claims 1.  The specification recites “tags the visual component to match up with the transcribed audio” (published specification ¶ 0005) and “points of reference” (published specification ¶ 0012). This term was removed from claim 2 but not claim 1.   
The recited “tool” as in “cloud-based project management tool platform” of Claims 1, 2, 3. The specification recites “a cloud-based platform” and “a project management platform or a cloud-based file storage” (published specification ¶ 0015), but not a “tool”.   This was removed from part of claim 2, but is still in other limitations of claim 2 and is still in claim 1.
The recited “final forensic engineering document” of Claims 1, 2, 6, 7. The specification recites “final reports and documents” (published specification ¶ 0003) and “final report” (published specification ¶ 0005) and “final document” (published specification ¶ 0015, 16), but not a “final forensic engineering document”.   This was removed from claim 2 and part of claim 1, but is still in other limitations of claim 1 and is still in claims 6, 7.
The recited “linking to all similar terms” of Claims 1, 2, 7.  The specification recites “similar terms” (published specification ¶ 0013) as word definitions, but not “linking to all similar values”. The specification discloses “linked fields” but not “linking to all similar values”. 


The applicant may amend the specification to include the terms and provide antecedent basis without introducing new matter into the specification, or the terms may be removed from the claims. 
Since the original claims are part of the original specification and the term was in the original claims, the specification may be amended to include the term without introducing new matter into the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The following elements are not shown in the drawings: 
The recited “tagged points” of claim 2. This term was removed from claim 2 but not claim 1.    
The recited “where converting said digital audio input into a transcription triggers automatedly placing the said digital visual photographic and video input at tagged points of reference in the transcription” of claim 1.
 The recited “where converting said digital audio input into a transcription triggers automatedly placing the said digital visual input at points of reference in the transcription” of claim 2.

The recited “where converting said digital audio input into a written transcription triggers sending of form checklists for additional informational inputs and verification” of claim 1.
The recited “where converting said digital audio input into a written transcription triggers sending of form checklists for additional informational inputs and verification” of claim 2.
The recited “transmitting, by the processor, a form checklist for additional user informational inputs” of claim 5. 

Therefore, the elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 1, 2 objected to because of the following informalities:  
The claims recite “the said written transcription” in the seventh limitation, it is unclear if the limitation in referring to the “written transcription” in the fourth limitation or the “written transcription” in the sixth limitation. 

Claims 1 objected to because of the following informalities:  
The claims recite “said visual data” in the ninth limitation, it is unclear if the limitation in referring to the “visual data” in the first limitation or the “visual data” in the second limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The recited “tagged points” of claim 1 (claim 2 was amended to remove “tagged”, but not claim 1). The specification recites “tags the visual component to match up with the transcribed audio” (published specification ¶ 0005) and “points of reference” (published specification ¶ 0012), but not “tagged points”. 
The recited “where converting said digital audio input into a transcription triggers automatedly placing the said digital visual photographic and video input at tagged points of reference in the transcription” of claim 1.
 The recited “where converting said digital audio input into a transcription triggers automatedly placing the said digital visual input at points of reference in the transcription” of claim 2.

The specification recites “Then, either a person or a program instruction triggers a transcription of the audio component and pairs and tags the visual component to match up with the transcribed audio” (published specification ¶ 0005) and “triggers the remaining steps in the workflow” (published specification ¶ 0015), but the specification does not describe the “transcription” triggering the “placing” of “tagged points”. 

The recited “where converting said digital audio input into a written transcription triggers sending of form checklists for additional informational inputs and verification” of claim 1.
The recited “where converting said digital audio input into a written transcription triggers sending of form checklists for additional informational inputs and verification” of claim 2.
The recited “transmitting, by the processor, a form checklist for additional user informational inputs” of claim 5. 
The specification recites “Simultaneously, checklists and requests to other personnel [145] are created to continue the document generation process, where additional informational inputs may be requested from the field personnel” (published specification ¶ 0015) and “This may require additional checklists or workflows to be created” (published specification ¶ 0017). But the specification does not describe the “transcription triggers sending” “checklists” and “task lists”.  

Claims 1, 2, 3, 6, 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a general analysis of the specification and comment. The specification is 19 paragraphs long. Paragraphs [0001-03] are background paragraphs about audio and video evidence for the failure of structures. Paragraphs [0004-05] are a summary of the workflow if the invention. Paragraphs [0006-07] are boiler plate paragraphs used in some patent specifications and do not describe the invention. Paragraphs [0008-09] are brief descriptions of the drawings. Paragraphs [0010-14, 19] are also boiler plate paragraphs used in some patent specifications and do not describe the invention. That leaves paragraphs [0015-18] that describe the invention. These paragraphs contain very few details about how to make and use the invention. Figure 1 shows the workflow if the invention, but is short on specifics of the workflow. Figure 2 shows the linked fields and the document template, but does not show any details of the linked fields. The drawings also contain very few details about how to make and use the invention. 



The recited: 
“where the said final report or document contains fields linking all similar terms within the said final forensic engineering document so that any changes made to one field in the said final forensic engineering document automatically updates all other linked fields within the said final forensic engineering document;” (claim 1) 
“where the said final report or document contains fields linking to all similar terms within the said final report or document so that any changes made to one field in the said final report or document automatically updates all other linked fields within the said final report or document;” (claim 2)
“wherein said final forensic document contains fields linking to all similar terms within said final document so that any changes made to one field automatically updates all other linked fields” (claim 7)
The specification recites “automatically updated document” (published specification ¶ 0008) and “automatic updates” (published specification ¶ 0009) and “automatically updating feedback loop” (published specification ¶ 0016) as well as “automated systems” (published specification ¶ 0003) and “automatic transcription workflow” (published specification ¶ 0015) and “any changes to linked field [205a] would automatically change field [205b]” (published specification ¶ 0016, Fig. 2). The specification describes automatically updating one other field when a single linked field is changed, not updating all linked fields when a change is made. If there is only one other field, two total, then when the first field if updated the all the linked fields are updated because there is only one other field. But if there is more than one other field, more than two total, then the specification does not support updating all the other linked fields. There is a difference between updating one other field which the specification supports and updating all other linked fields, which the specification does not support. 

For claims 1, 2, 3, 6, 7 
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. However, not everything necessary to practice the invention need be disclosed, the specification need not teach what is well known in the art (See MPEP 2161 and 2164).
MPEP 2164.01(a) describes the Undue Experimentation Factors, or Wands factors. 
These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
Analysis of the Wands factors is provided below. 

Claims 1, 2, 3: 
The following limitation in Claim 1 is not enabled: 
at least one scope of work with evidentiary categories to be automatedly populated with digital audio, photographic visual data, and video visual data from field-gathered evidence hosted on a cloud-based project management tool platform, which hosts the processor;
The similar limitation in Claim 2 is not enabled: 
populating at least one form with evidentiary categories to be populated with audio and photographic data on site, field-gathered evidence from a structural failure, property damage, or a combination thereof hosted on a cloud- based project management tool platform;
The similar limitation in Claim 3 is not enabled: 
populating, by a processor, at least one form with the evidentiary categories and storing on a cloud-based project management platform.
These limitations are not enabled for the following reasons. Paragraph [0015] contains the following sentence about populating fields: “The visual categories [120b] and the transcription created from the automatic transcription workflow [135] populates 
These two sentences do not contain enough information for someone to make and use the invention without undue experimentation. 
The breadth of the claims is fairly broad without any specifics. The nature of the art is software design and implementation in the field of generating documents. These paragraphs provide very little direction by the inventor on how to make and use the invention. The applicant has provided no working examples. This means that there is a high quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

Claims 1, 2, 6: 
The following limitation in Claim 1 is not enabled: 
the said written audio input transcription, the said digital pictorial and video visual input, and the said additional informational inputs, populate a field in a document template to generate at least one final report or document
The similar limitation in Claim 2 is not enabled: 
the said additional informational inputs, populate a field in a document template to generate at least one final report or document; 
The similar limitation in Claim 6 is not enabled: 
The computerized method of claim 5, further comprising, populating, by a processor, a field in a document template to generate at least one final forensic document, by using said transcription, the digital visual input and the additional informational inputs.
These limitations are not enabled for the following reasons. Paragraph [0015] contains the following sentence about populating fields: “The visual categories [120b] and the transcription created from the automatic transcription workflow [135] populates template documents [140], where the transcription creates informational inputs as opposed to visual inputs from the visual categories.” Paragraph [0016] contains the following sentence about populating fields: “When the final documents [210] are populated from the transcription [215] and the photographs or recordings [220], any changes to linked field [205a] would automatically change field [205b], and vice versa.”
These two sentences do not contain enough information for someone to make and use the invention without undue experimentation. 
The breadth of the claims is fairly broad without any specifics. The nature of the art is software design and implementation in the field of generating documents. These paragraphs provide very little direction by the inventor on how to make and use the invention. The applicant has provided no working examples. 
Fig. 2 element 210 shows the “Final Documents” but there are not details provided about what the final documents look like or even their general structure. This means that there is a high quantity of experimentation needed to make or use the invention based on the content of the disclosure. 


The following limitation in Claim 1 is not enabled: 
“where the said final report or document contains fields linking all similar terms within the said final forensic engineering document so that any changes made to one field in the said final forensic engineering document automatically updates all other linked fields within the said final forensic engineering document;” 
The following limitation in Claim 2 is not enabled: 
 “where the said final report or document contains fields linking to all similar terms within the said final report or document so that any changes made to one field in the said final report or document automatically updates all other linked fields within the said final report or document;” 
The following limitation in Claim 7 is not enabled: 
“wherein said final forensic document contains fields linking to all similar terms within said final document so that any changes made to one field automatically updates all other linked fields.” 
These limitations are not enabled for the following reasons. Paragraphs [0009, 16] describe the linked fields and Fig. 2 shows the linked fields. 
Paragraph [0009] is a description of the drawing. Paragraph [0016] states the following: 
[0016] FIG. 2 depicts an exemplary document with linked fields. Embedded in the document creation system overview depicted in FIG. 1, the document templates [200] have pre-determined linked fields [205a] and [205b]. When the final documents [210] are populated from the transcription [215] and the photographs 
The only description of how the linked fields works is “any changes to linked field [205a] would automatically change field [205b],” There is no description of how this is accomplished. 
This general statement of how the linked fields work does not contain enough information for someone to make and use the invention without undue experimentation. 
The breadth of the claims is fairly broad without any specifics. The nature of the art is software design and implementation in the field of generating documents. These paragraphs provide very little direction by the inventor on how to make and use the invention. The applicant has provided no working examples. This means that there is a high quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites "said final forensic engineering document" in the second to last limitation. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “said final document". There is insufficient antecedent basis for this limitation in the claim.

The phrase "direct conjunction" in claim 1 is a relative term which renders the claim indefinite.  The term "direct conjunction" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase is not used in the specification and since it is not used it is not defied. The term is relative because what is “direct” to one may not be “direct” to another, therefore “direct conjunction” is relative.

The phrase “similar values” of Claims 1, 2, 7 is a relative term which renders the claim indefinite.  The term "similar terms" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification mentions “similar terms” [published specification ¶ 0013], but does not provide a definition or standard for what “similar terms” are. The term is relative 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 rejected under 35 U.S.C. 103 as being unpatentable over LaBorde; David US Pub. No. 2015/0278449 (LaBorde) in view of Friend; Ned B. et al. US Pub. No. 2012/0035925 (Friend) in view of Logan; Adrian et al. US Pub. No. 2013/0006924 (Logan) in view of Bowman; James D. US Pub. No. 2018/0211262 (Bowman).

Claim 1: 
	LaBorde teaches: 
A system for generating … reports using automated feedback loops [¶ 0007-08] (medical documents or reports, repeated processes are “feedback loops”), the system comprising: 
a processor [¶ 0078, 82] (workstations have processors), 
said processor containing logic or a series of instructions that, when executed by said processor, with the proper inputs, causes the processor to perform the automated feedback loops [¶ 0007-08] (medical documents or reports); 
a memory [¶ 0030, 59] (memory); 
said memory operably coupled to the processor and having program instructions stored therein to instruct said processor; 
at least one scope of work with evidentiary categories to be automatedly populated with digital audio, photographic visual data, and video visual data from a said field study field-gathered evidence hosted on a cloud-based project management tool platform, which hosts the processor [¶ 0008, 10, 53] (photograph) [¶ 0015, 28, 30, 46, 53, 58, 59, 63, …] (image and voice) [¶ 0072] (server in another location, remote could be “cloud-based” because doing something in the “cloud” means doing it on a remote server) [¶ 0060] (automating) [¶ 0053] (capture image, verbal utterance, populate patient demographics, LaBorde does not use the term “automatedly” but speaking “next field” means the system is automatically going to the next field) [¶ 0073] (populate third party system using an API would be “automatedly”) [¶ 0031] (voice utterance, transcript);
a collection of field data from a structural failure, where collected data includes digital audio on a field recording device and visual photographic and video data on a photo or video capture device [¶ 0008, 47-60] (creating medical charts involves “collecting” audio and photo, or video) [¶ 0068] (voice to text) [¶ 0053] (capture image, verbal utterance, populate patient demographics) [¶ 0065-67] (image based data);
a digital audio input into a field recording device and a digital pictorial visual input from a photo or video capture device uploaded to a cloud-based file storage used in direct conjunction with the said cloud-based project management tool platform and assigned to the said evidentiary categories [¶ 0015, 28, 30, 46, 53, 58, 59, 63, …] ; 
where uploading said digital audio input to said cloud-based project management tool platform triggers a transcription program to convert said digital audio input into a written transcription [¶ 0020, 31-43, 53, 59] (transcript of utterances); 
…
the said written audio input transcription, the said digital pictorial and video visual input, and the said additional informational inputs, populate a field in a document template to generate at least one final report or document [¶ 0019-20, 30, 53-54] (template with voice input to extract data and populate fields); and 
…
the system producing an error-reduced final … document with said visual data and said transcription [¶ 0065] (legal contracts) [¶ 0030] (the solution eliminates paper which reduces errors) [¶ 0007-08] (medical documents can be considered “forensic documents”, because they are often used in court proceedings) [¶ 0063] (data collection for various reasons, including for a third party).

	LaBorde fails to teach, but Friend teaches: 
… cloud-based … [¶ 0109] (cloud-based communications)
… cloud-based … [¶ 0109] (cloud-based communications)
where converting said digital audio input into a transcription triggers automatedly placing the said digital visual photographic and video input at tagged points of reference in the transcription [¶ 0029, 36-49, 61, 73, 97, 106, 130] (tagging transcription with metadata);
where converting said digital audio input into a written transcription triggers sending of form checklists for additional informational inputs [abstract, ¶ 0077, 89] (generate task list from audio transcription);

LaBorde teaches, but Friend also teaches: 
where uploading said digital audio input to said cloud-based project management tool platform triggers a transcription program to convert said digital audio input into a written transcription [¶ 0048] (speech-to-text) [¶ 0005-06, 0072-75] (transcribed locally or remotely, remotely could be “cloud-based” because doing something in the “cloud” means doing it on a remote server) [¶ 0109] (cloud-based communications); 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of processing health information in LaBorde with the method of populating lists in Friend, with a reasonable expectation of success. 
	The motivation for doing so would have been useful for creating lists when the entry device is not readily available [Friend: ¶ 0003]. 

	LaBorde, Friend fail to teach, but Logan teaches: 
where the said final report or document contains fields linking all similar terms within the said final … document so that any changes made to one field in the said final … document automatically updates all other linked fields within the said final … document [abstract, ¶ 0013-14, 24, 91-92, 98-100] (linked contact field, automatically updating, simultaneous); and

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of processing health information in LaBorde with the method of populating lists in Friend with the method of automatically updating fields in Logan, with a reasonable expectation of success. 
	The motivation for doing so would have been useful for improved grouping, maintenance, and organization of contact information [Logan: ¶ 0003].

LaBorde, Friend, Logan fail to teach, but Bowman teaches:
	… forensic engineering reports … [abstract, ¶ 0010, 44, 194] (catastrophic storms and earthquakes, forensics) [¶ 30-35, 241, 281, 296] (building inspection for code enforcement)
	… final forensic engineering document … 

Bowman also teaches: [¶ 0310] (inspection camera) [¶ 0311] (inspection Dictaphone) [¶ 0054-55] (voice recognition to convert voice dictation to notes/inspection report text or audio files). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of processing health 
	The motivation for doing so would have been for “streamlines the processing of incorporating complex building codes, specifications, design details, and ordinances into a usable and efficient form for field personnel” [Bowman: ¶ 0002].

Claim 2: 
Claim(s) 2 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. Claim 2 is the method of claim 1 (LaBorde teaches a method and system [abstract]).
With the amendments filed, some changes were made to some claims and not to others and vice versa, for some of these differences see the objections to the specification and 112 rejections above. Even with these differences similar enough that the cited prior art and rationale applies to claim 2.

Claim 3-7
Claim(s) 3-7 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. Claims 3-7 are the method of claim 1 (LaBorde teaches a method and system [abstract]). Claims 3-7 are the same elements as in claim 1, with different elements split up into different claims. 
With the amendments filed, some changes were made to some claims and not to others and vice versa, for some of these differences see the objections to the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Phelps; Matthew B. US 20110203383 teaches: forensic engineering investigation, testing and reporting and more specifically to a method to determine the percentage(s) of damage to a structure from a single or multiple forces. 
Lattanzi; David et al. US 20170018113 teaches: multi-scale 3D model for post-disaster reconnaissance and forensics, utilizing the multi-scale 3D model for accident documentation and assessment, utilizing the multi-scale 3D model for infrastructure inspection and maintenance documentation. 
Roy, Elizabeth US 20050102212 teaches: [0040, Fig. 4] if the field has to be changed, or if there is an error, (decision block 390), then the user can make the necessary change to that field, and the system will automatically update all corresponding linked fields. 
Agbaria; Adnan US 20130311518 teaches: [0002, 16] linked fields, when the second field is subsequently updated (e.g., when an employee's telephone number is changed), that update will be automatically reflected in the first field. 

Lin; Amy et al. US 20120189203 teaches: automatically inserting captured image into spreadsheet. 
Carbune; Victor et al. US 20160300573 teaches: [abstract] fill out a form using speech input, by generating a transcription of input speech, determining a field that best corresponds to each portion of the speech, and populating each field with the appropriate information. 
Wold; Edwin Leonard US 20090210245 teaches: [0164] photograph accident scene evidence that may be uploaded to a file; [0060] forensic engineering; [0013, 42, 55] legal and court system
Battcher; Duane Michael et al. US 20140245210 teaches: [0084] forensic engineer, [0071] uploading photo. 
McIntyre; Timothy J. US 20120318866 teaches: tracking evidence, legal findings, legal evidence proceedings, reduce errors and mistakes.
Townsend; Benjamin US 20160063010 teaches evidence tracking for legal proceedings. 
Schulte; Darren Matthew et al. US 20150142472 teaches annotation for medical evidence, quality check, error corrector. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 USC 112 Rejection: 
The applicant argues the amendments overcome the rejections (response page 8). 
The examiner respectfully disagrees. 
The claims stand rejection for the reasons elaborated above. 
It should also be noted that the applicant’s amendments also fail to overcome the objections to the specification, the objections to the drawings, and the objections to the claims. 
 
35 USC 103 Rejection: 
The applicant argues that cited references are directed toward “future” analysis and the applicant’s invention is directed toward “retrospective analysis” (response pages 13-15). 
The examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retrospective analysis) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The cited references take input the same way the claims do, this input can be looked at, used and analyzed later, it is not “future” analysis. 
Further, the new Bowman reference involves building inspections which are “retrospective analysis”. This type of “retrospective analysis is also taught in Phelps and Lattanzi cited in the prior art section above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov